Citation Nr: 0920814	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for pain disorder 
associated with psychological factors, rated as 30 percent 
disabling effective from September 8, 2003, and as 50 percent 
disabling effective from September 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from March 1948 to December 
1956 and from February 1957 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

During the period on appeal, the Veteran's service-connected 
pain disorder was increased to 30 percent disabling effective 
from September 8, 2003 (date of claim), and 50 percent 
disabling effective from September 3, 2008.  Since these 
determinations does not constitute a full grant of the 
benefits sought and as a veteran is presumed to be seeking 
the greatest possible benefit unless he specifically 
indicates otherwise, the issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

The record reflects the Veteran also perfected an appeal on 
the denial of service connection for asbestosis.  However, 
service connection was established for asbestosis with mild 
obstructive disease by a February 2006 rating decision.  In 
view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  

In addition, it is noted that the March 2007 remand from the 
Board referred a newly raised claim for an increased rating 
for asbestosis to the RO for development and adjudication.  
No action has been taken on this claim.  Thus, this issue is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  During the period from September 8, 2003 to September 2, 
2008, the Veteran's pain disorder associated with 
psychological factors was not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Since September 3, 2008, the Veteran's pain disorder 
associated with psychological factors has not been manifested 
by occupational and social impairment, with deficiencies in 
most area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating for pain disorder 
associated with psychological factors higher than 30 percent 
for the period from September 8, 2003, or higher than 50 
percent disabling for the period from September 3, 2008 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9422 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in September 2003, prior to the January 2004 rating decision 
on appeal, the RO advised the Veteran of the evidence needed 
to substantiate his claim for an increased rating and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in connection with the July 2006 Supplemental 
Statement of the Case, the Veteran was advised of how 
disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez compliant letter in May 
2008 and readjudicated the claim in the March 2009 
Supplemental Statement Of the Case.  Thus, the Board finds 
that the RO ultimately provided all required notice such that 
defect as to timing was cured.

As for the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records and he has 
submitted his written communications.  In addition, he has 
been provided VA examinations in connection with his claim.  
As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected pain disorder associated with 
psychological factors is currently rated as 30 percent 
disabling from September 8, 2003 and as 50 percent disabling 
effective from September 3, 2008 under 38 C.F.R. § 4.130, 
Diagnostic Code 9422, as a somatoform disorder, more 
specifically, as a pain disorder.  Criteria for rating this 
disability are found in the General Rating Formula for Mental 
Disorders, at 38 C.F.R. § 4.130.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses 
service-connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  38 C.F.R. § 4.130 (2008).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

From September 8, 2003, to September 3, 2008

The Veteran's claim for an increased rating for his pain 
disorder was received on September 8, 2003.  

A December 2003 report of VA mental disorders examination 
reflects that the Veteran has been married for 50 years, has 
three children, and reports good relationships with all of 
his children.  He reported difficulty falling asleep and 
being awakened during the night due to pain.  He had no 
history of psychiatric treatment.  Mental status examination 
revealed that the Veteran arrived early for his appointment, 
was neatly and cleanly dressed and demonstrated good personal 
hygiene.  The examiner noted that the Veteran had great 
difficulty standing up in the waiting room and exhibited pain 
behaviors.  He was extremely pleasant and cooperative 
throughout the examination, his mood was essentially 
euthymic, and his affect was full.  Thought content and 
processes were within normal limits and there was no evidence 
of delusions or hallucinations.  Eye contact was maintained 
throughout the session, no inappropriate behavior was noted, 
and the Veteran denied suicidal or homicidal ideation.  The 
Veteran indicated that he is able to maintain his personal 
hygiene and perform his ADLs (activities of daily living).  
He was alert and oriented times four, there was no evidence 
of gross memory loss or impairment, his speech was linear and 
coherent with normal production, and no significant 
impairment in judgment was demonstrated.  The summary and 
conclusions include the finding that, at the time of 
examination, the Veteran does not appear to have any 
clinically significant psychiatric problem.  The examiner 
further noted that, if no organic reason for the Veteran's 
back pain is found, it would appear that the Veteran is 
suffering from a pain disorder with prominent psychological 
features.  At this time, the Veteran reported that his pain 
has appeared to increase in severity and this has limited his 
ability to get around as easily as he used to.  However, the 
Veteran remains active in attempts to cope fairly well with 
his pain.  The diagnosis was pain disorder associated with 
psychological factors, chronic, and the GAF score was 55.  

Upon consideration of the foregoing, by a January 2004 rating 
decision, the schedular rating for pain disorder associated 
with psychological factors was increased to 10 percent 
disabling effective from September 8, 2003, the date of 
receipt of the Veteran's claim for an increased rating.  The 
Veteran disagreed with this determination and this appeal 
ensued

The Veteran underwent a second VA examination for mental 
disorders in April 2005.  Since the December 2003 VA mental 
disorders examination, the Veteran reported that he was 
started on paroxetine and temazepam.  He was doing well on 
the medications and reported sleeping well, feeling less 
nervous and having an easier time breathing.  He also 
reported that his appetite and concentration had been good 
and he enjoyed engaging in social activities.  The Veteran 
described himself as a worrier and reported that he worries a 
great deal about his health and his family.  He also reported 
that he is not typically irritable, although he will become 
more irritable when he is experiencing a great deal of pain.  
The Veteran reported that he feels he has been pretty healthy 
and feels lucky to be doing as well at his age.  It was noted 
that VA examination of the Veteran's back resulted in a 
finding that the examiner did not see a relationship between 
the Veteran's current spine condition and anything to do with 
his military service.  The VA spine examiner also concluded 
that the Veteran's psychological problems could influence his 
perception of pain.  

On mental status examination, it is noted that the Veteran 
arrived approximately an hour late for his appointment, 
having been caught in a very bad traffic jam.  The Veteran 
was neatly and cleanly dressed and demonstrated good personal 
hygiene.  He was very pleasant and cooperative during the 
examination, mood was somewhat anxious, and affect was 
congruent.  The Veteran appeared to be somewhat fidgety and 
indicated that he was still very worked up about being stuck 
in the traffic jam.  Thought content and processes were 
within normal limits and there was no evidence of delusions 
or hallucinations.  The Veteran maintained eye contact 
throughout the session and no inappropriate behavior was 
noted.  He denied suicidal or homicidal ideation and was able 
to maintain his personal hygiene and perform his activities 
of daily living.  He was alert and oriented times four and 
there was no evidence of gross memory loss or impairment.  
Speech was linear, coherent, and of normal rate and volume.  

The examiner noted that, since his last compensation and 
pension examination, the Veteran had been started on 
psychiatric treatment, indicating that his provider 
recognizes that there is a psychological component to his 
complaints.  The examiner concluded that, due to the 
chronicity of the Veteran's symptoms as well as the limited 
insight to the actual reason for his back pain, the Veteran's 
prognosis was guarded.  The Veteran remained alert and 
oriented and did not demonstrate any significant impairment 
in judgment.  The diagnosis was pain disorder, associated 
with psychological factors, chronic, and the GAF score was 
53.  

Upon consideration of the foregoing, by a May 2005 rating 
decision, the schedular rating for the Veteran's pain 
disorder associated with psychological factors, chronic, was 
increased to 30 percent disabling, effective from September 
8, 2003, the date of receipt of his claim for an increased 
rating.  

VA outpatient treatment records, dated from April 2001 to 
July 2006, do not reflect mental health treatment; however, 
these records reflect the Veteran's complaints of and 
treatment for back pain, depression, and sleep disorder.  
These records also include a June 2006 report of SWS (Social 
Work Survey) Mental Health Psychological Treatment which 
reflects that the Veteran reported a good appetite, no 
specific sleep problems, and no difficulty retaining 
information he reads.  He was well oriented to place and time 
and testing revealed mild cognitive impairment.  

Private treatment records during this period also reflect 
treatment for back complaints, to include lumbar and thoracic 
facet joint injections for pain, and insomnia.  These records 
do not include findings of psychiatric impairment.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under Code 9422, prior to September 3, 2008.  38 C.F.R. 
§ 4.7.  Specifically, the medical evidence is negative for 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; impaired cognition, judgment, or abstract thinking.  
Although the Veteran reports chronic back pain and resulting 
sleep disturbance and the objective evidence indicates he 
experienced chronic back pain, sleep disturbance and 
depression, the overwhelming objective evidence does not 
support the conclusion that it significantly impacts his 
ability to work.  Although the Veteran has been retired, the 
objective psychiatric examinations do not show evidence of 
sustained social and occupational impairment prior to 
September 3, 2008, to support a higher evaluation.  

He has remained married to his second wife for over 50 years 
and reports a good relationship which his children.  There is 
no evidence of social impairment that would warrant an 
increased evaluation.  Moreover, the objective findings 
reported on mental status examination, including normal 
thought process and content, no delusions or hallucinations, 
appropriate behavior, ability to maintain personal hygiene 
and activities of daily living, being alert and oriented 
times four, and no evidence of gross memory loss or 
impairment, do not support the conclusion that the disability 
is of the severity contemplated for a 50 percent evaluation 
under Diagnostic Code 9422.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  However, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the VA disability 
rating to be assigned; the evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2004); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  The Veteran's GAF scores of 55 and 
53 are indicative of no more than moderate symptoms.

Moreover, the objective findings regarding the Veteran's 
psychiatric symptoms on mental status examination, including 
coherent thought process, without objective evidence of 
flattened affect, speech impairment, frequent panic attacks, 
impaired judgment, impaired abstract thinking or more than 
minor memory impairment, do not support the conclusion that 
the disability is of the severity contemplated for a 50 
percent evaluation prior to September 3, 2008, under 
Diagnostic Code 9422.

In reaching this conclusion, the Board acknowledges the 
Veteran's belief (as noted on the attachment to his February 
2005 VA Form 9, Appeal to Board of Veterans' Appeals) that 
his GAF score of 55 directs a 50 percent disability rating.  
However, this conclusion is not supported by the competent 
medical evidence of record.  

It is noted that the Veteran, as a layman, while competent to 
testify as to his symptoms during service and during the 
years since, is not qualified to provide evidence of medical 
status.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a) (1); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

For these reasons, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 30 
percent for pain disorder associated with psychological 
factors from September 8, 2003, (the date of receipt of his 
claim for an increased rating) to prior to September 3, 2008.  
38 C.F.R. § 4.3.  The appeal is denied.



Since September 3, 2008

The Veteran again underwent VA psychiatric examination on 
September 3, 2008.  He reported that, although at the time of 
his April 2005 VA mental disorders examination he was able to 
do laundry, help clean up after dinner, mow the grass and 
walk to the mailbox and back; during the last three years, he 
has had a decline in his activity due to his reported pain.  
He no longer does laundry, stopped clearing his plate off the 
table, and does not even close the refrigerator door or put 
away the things he takes out because he is in so much pain 
that he wants to get back to his recliner.  He spends much of 
his day sleeping and rarely leaves the house except for 
medical appointments.  He reported that he sleeps well but 
his wife reported that they no longer sleep together because 
he gets up so many times in the night.  He stopped driving 
about four to five years previously and reported that it 
hurts him when he sits too long.  Despite being in what he 
perceives as chronic pain, his wife reported that he has a 
relatively good attitude.  He occasionally becomes grouchy 
when he is in more severe pain and he is rarely short-
tempered.  Despite being on several pain medications, the 
Veteran reported rarely being pain free.  He reported 
worrying about "everything."  The examiner noted that the 
Veteran also has Alzheimer's dementia which appears to be 
getting worse with time.  It was also noted that the Veteran 
continues to be able to do his activities of daily living but 
his wife helps him dress because he is not able to bend down 
and put his shoes on and he needs some help with his clothes.  

Mental status examination reflects that the Veteran was alert 
and oriented, although he thought he was at the Navy Hospital 
which is located next door.  He walked with a gait that would 
indicate he was in pain.  His speech was clear and coherent 
and somewhat circumstantial.  The Veteran described his mood 
as "hurting" and his affect was somewhat blunted.  Memory 
functions were limited and he scored 16/30 on the Cognitive 
Capacity Screening Examination.  He denied any suicidal or 
homicidal ideations, auditory or visual hallucinations, and 
paranoid delusions.  He admitted to worrying about many 
things frequently, his level of insight appeared to be 
limited, and his judgment was functional.  The Diagnosis was 
pain disorder associated with psychological factors, severe.  
The GAF score was identified as 48.  

The examiner concluded that the Veteran's pain disorder had 
worsened over the past three years and, as a result, his 
activity level has diminished greatly.  He spends most of his 
day sleeping and only leaves the house for medical 
appointments.  He continues to suffer from a great deal of 
anxiety despite the paroxetine that he takes.  In addition to 
his worsening pain disorder, it appears that his Alzheimer's 
symptoms have worsened.  The Veteran's prognosis appears to 
be guarded due to the chronicity of his symptoms as well as 
his limited insight to the actual reason for his back pain.  
He remains alert and mostly oriented and he does not 
demonstrate any significant impairment in judgment.  

Upon consideration of the foregoing, the schedular rating for 
the Veteran's pain disorder associated with psychological 
factors was increased to 50 percent disabling effective from 
September 3, 2008, the date of the VA examination which 
provided competent medical evidence of the Veteran's 
increased symptoms of mental health impairment.  

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for the next higher rating 
of 70 percent disabling under Diagnostic Code 9422.  
38 C.F.R. § 4.7.  Specifically, the medical evidence is 
negative for circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; impaired judgment, or abstract 
thinking.  Although the Veteran has reported a decline in his 
activity level due to pain, spending much of the day 
sleeping, rarely leaving the house except for medical 
appointments, and progressively worse Alzheimer's dementia; 
it has also been reported that he has a relatively good 
attitude and is rarely short-tempered and is able to do his 
activities of daily living with some assistance from his 
wife.  The objective evidence indicates somewhat 
circumstantial speech, somewhat blunted affect, some 
impairment of cognition, and limited insight; however, he 
denied suicidal or homicidal ideation, auditory or visual 
hallucinations, and paranoid delusions and significant 
impairment in judgment was not demonstrated.  The evidence of 
record further indicates that, although the Veteran has been 
prescribed medication to treat his psychiatric symptoms, he 
is not in receipt of mental health treatment and has never 
been hospitalized because of his pain disorder associated 
with psychological factors.

Similarly, the Veteran has been married for over 50 years and 
has good relationships with his children.  Moreover, the 
September 2008 VA examiner, based on a review of the 
Veteran's claims file and examination and noting that the 
Veteran's symptoms had recently worsened, assessed a GAF 
score indicative of no more than severe symptoms.  There is 
no other evidence of social or work functioning impairment 
that would warrant an increased evaluation.  The objective 
findings reported on mental status examination, including no 
indication of delusions or hallucinations, obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, do not support the conclusion that the 
disability is of the severity contemplated for a 70 percent 
evaluation under Diagnostic Code 9422.

As noted above, the September 2008 VA examiner assigned the 
Veteran a GAF score of 48, indicative of severe symptoms.  
However, there is no indication of other commensurate 
symptoms such as severe obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance, as contemplated in the criteria for a 70 percent 
disability rating.  Taking into consideration the Veteran's 
GAF score and his psychiatric symptoms as described in the 
September 2008 VA mental disorders examination report, the 
Board finds that the Veteran's occupational and social 
impairment represents no more than a 50 percent disability 
rating.  

As noted above, the September 2008 VA mental disorders 
examination report reflects that the Veteran was found to 
have progressively increasing symptoms of Alzheimer's 
dementia, in addition to symptoms of pain disorder associated 
with psychological factors, for which service connection is 
not in effect.  However, in the absence of a medical opinion 
separating the effects of the Veteran's service-connected 
pain disorder associated with psychological factors from 
nonservice-connected psychological disorders, the Board has 
considered all of the Veteran's psychiatric symptomatology in 
evaluating the severity of his service-connected pain 
disorder associated with psychological factors.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  Nevertheless, the evidence provides 
no basis to assign a rating higher than the current 50 
percent from September 3, 2008.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the Veteran's pain disorder 
associated with psychological factors produces no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  The preponderance 
of the evidence is against a rating in excess of 50 percent 
for pain disorder associated with psychological factors since 
September 3, 2008.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for a higher rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Conclusion

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  











	(CONTINUED ON NEXT PAGE)





That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected pain disorder associated with psychological 
factors, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.


ORDER

An increased evaluation for pain disorder associated with 
psychological factors in excess of 30 percent disabling from 
September 8, 2003, and in excess of 50 percent disabling from 
September 3, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


